Title: Thomas Jefferson to Virginia Delegates, 15 March 1781
From: Jefferson, Thomas
To: Virginia Delegates


Gentlemen
In Council March 15th 1781
A Difference of opinion having taken place between the Executive of this State and Mr Simon Nathan as to the rate at which certain Bills of exchange should be discharged in paper money—we have agreed with him to refer it to such Gentlemen of Knowledge in the Laws, of established Character & of any other State as yourselves shall mutually agree on with him. Their award shall be performed by the State, which means to stand in the place as well of the Drawer as Drawee. Mr Wilson & Mr Serjeant had been consulted by Mr Nathan.
I inclose to you Mr Pendleton’s & Wythe’s Opinion. You will be pleased to observe that the State of the Case requires from Mr Nathan actual proof that he took up the Bills at par Mr Nathan having agreed with us all the facts as stated, I am to suppose nothing contrary to them will be received. as his Signature here was omitted perhaps it would be best for you to require it before submission. It is not our Desire to pay off those Bills according to the present Depreciation but according to their actual value in hard money at the time they were drawn with Interest. The state having received value so far it is just it should be substantially paid. All beyond this will be plunder made by some Person or other. The Executive in the most candid manner departed from the advantage which their Tender law gave them in the beginning. It seems very hard to make this the means of obtaining an unjust Gain from the State
I have the Honor to be &c&c
T. J.
